STONE, J.
The statute, Code of 1876, § 3286, introduces a new right, and confers a new remedy, of the class called *558extraordinary. Sueb statutes are strictly construed, and to obtain the benefit of their provisions, the case made must meet all the substantial requirements.—McLester v. Somerville, 54 Ala. 670. This statute has many essentials. The advance must be made “in horses, mules, oxen, or necessary provisions, farming tools and implements, or money to purchase the same.” This, clause must be construed distributively. The advance of any one or more of the articles will meet this requirement of the statute. But whatever is advanced should not be stated disjunctively in the written note or obligation for the same. There must be executed by the person to whom the advance is made a written note or obligation for the same, and it must express “that the same [that is, the article or articles, commodity or commodities advanced] was or were obtained by him bona fide for the purpose of making a crop, and that without such advance it would not be in the power of such person to procure the necessary team, provisions and farming implements to make a crop.” This clause should be interpreted and employed, so as to correspond with the clause which describes the article or articles advanced. If all the articles enumerated above are recited as, or stated to be advanced, then all the words in the second clause — team, provisions .and farming implements — should be used. If only a part are averred to be advanced, then the second clause should be confined to the class or classes to which the advanced articles belong. If team only be recited as advanced, then the word team should be employed in the second clause, and so of the others. If money to purchase team, provisions and farming implements be recited, then all the words, team, provisions and farming implements, should appear in the second clause. In other words, the second clause should be as broad and comprehensive in its terms, as the first or reciting clause ; but it néed not contain words not found in the statute. Team, provisions, and farming implements, if expressed in the second clause, cover every thing, for the advance of which the statute gives*a lien.
The present record does not render it necessary that we should consider section 3287 of the Code, which relates alone to the registration of such written note or obligation. It is not difficult to understand the requirements of that section.
The written note or obligation in this case is fatally defective. It recites, that the advance was made in provisions and a horse. This, if true, is an advance in team and provisions. The second, or declaratory clause has only the word provisions. The meaning of the instrument is, that *559without the advance of the horse and provisions, it would not be in Moore's power to procure the necessary provisions to make a crop. We can not know how much of the advance was in the horse, and how much in provisions. If the declaration be good as a lien, it creates it only for the provisions, and that, on the face of the instrument, is left fatally uncertain.
Affirmed.